ORDER
Certiorari having been granted in these cases to review decisions of the Court of Special Appeals interpreting Division of Correction Regulation 105-2 governing violations of institutional rules which occurred in September of 1976; and it appearing that the pertinent provisions of Regulation 105-2 were revised by the Division of Correction, effective September 1,1978, following modification of a consent decree previously entered by the United States District Court for the *121District of Maryland; and it further appearing, in view of the revisions to Regulation 105-2, that the appeals in these cases are of no prospective importance, it is, therefore, this 4th day of May, 1979,
ORDERED, by the Court of Appeals of Maryland, that the writs of certiorari be, and they are hereby, dismissed, the petitions having been improvidently granted. Costs to be paid by the State of Maryland.